DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 9-11, and 18 of U.S. Patent No. US 10684537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Application 16867390
U.S. Patent No. US 10684537 B2
1. A method comprising:
1. A method comprising:
projecting, by a projector, a sparse structured light pattern as displayed structure light elements;
projecting, by a projector, a sparse structured light pattern on a projection screen surface as displayed structure light elements;

receiving, by a camera, an image of the displayed structure light elements;
determining, by a circuit, based on the sparse structured light pattern and based on the image of the displayed structure light elements, a three-dimensional point cloud.
determining, by at least one processor, based on the sparse structured light pattern and based on the image of the displayed structure light elements, a three-dimensional point cloud characterizing the projection screen surface;
2.    The method of claim 1, further comprising: determining an observer position indication;
determining, by the at least one processor, an indication of an observer position relative to the projection screen surface;
generating a flattened surface characterization in accordance with the observer position indication, the flattened surface characterization comprising two-dimensional points associated with surface positions;

generating, by the at least one processor, a flattened characterization of the projection screen surface with respect to the observer position, the flattened characterization including two-dimensional points associated with a positions on the projection screen surface;
respacing two-dimensional points of the flattened surface characterization in accordance with a spacing grid, to produce respaced two-dimensional points; and
respacing, by the at least one processor, two-dimensional points of the flattened characterization in accordance with a spacing grid;

determining, by the at least one processor, a depth for the respaced two-dimensional points in response to the three-dimensional point cloud characterizing the projection screen surface; and 
3.    The method of claim 2, further comprising:
determining compensated control points in in accordance with the respaced two-dimensional points and the depths for the respaced two-dimensional points; and
generating an inverse image in accordance with the compensated control points.
determining, by the at least one processor, compensated control points for generating an inverse image in response to the respaced two-dimensional points and the depth determined for the two-dimensional points.
4.    The method of claim 2, further comprising determining the observer position indication in accordance with the three-dimensional point cloud.
8. The method of claim 1, wherein the indication of the observer position is determined in response to an estimation of in response to an analysis of the three-dimensional point cloud characterizing the projection screen surface.
5.    The method of claim 2, further comprising rotating the three-dimensional point cloud towards an observer position to 


10. The method of claim 1, wherein the depth for the respaced two-dimensional points is determined in response to a local homography transformation.
7.    The method of claim 2, wherein determining the depths for the respaced two-dimensional points is performed in accordance with localized plane fitting.
11. The method of claim 1, wherein the depth for the respaced two-dimensional points is determined in response to localized plane fitting.
8.    The method of claim 1, wherein the three-dimensional point cloud comprises a point cloud for storing indications of points of a three-dimensional topography, and wherein the indications of points of the three-dimensional topography in accordance 


18. The method of claim 1, wherein the sparse structured light pattern is a pattern of circles, a pattern of rectangles, a pattern of Gaussians, a sinusoidal sequence, or a De Bruijn sequence.




Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10684537 B2 and in view of Sano (US 20160014385 A1).
In same field of endeavor, Sano discloses an apparatus and a circuit configured to. For example, in paragraph [0023], Sano teaches an image processor. In Fig. 1 and paragraph [0026], Sano teaches an image processor. In Fig. 1 and paragraph [0027], Sano teaches image projector. In paragraph [0032], Sano teaches corrector 220 corrects the input image 301 based on the correction information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. US 10684537 B2 to include an apparatus and a circuit configured to as taught by Sano. The motivation for doing so would .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), and further in view of Shotton (US 20120314031 A1).
Regarding to claim 1, Sano discloses a method (Fig. 1; [0027]: image projector; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]) comprising:
projecting, by a projector, a light pattern as displayed structure light elements ([0042]: the light projector 116a projects infrared light; Fig. 9A-9C; [0065-0066]: the displayed projection surface; Fig. 8-Fig. 9C; [0103]: the viewing of the projection surface includes the displayed structure light elements; the viewing of the projection surface 351is performed using an imaging device such as a camera);
receiving, by a camera, an image of the displayed structure light elements ([0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light 
determining, by a circuit, based on the light pattern and based on the image of the displayed structure light elements, a three-dimensional characterization (Fig. 1; [0026-0027]:  an image processor; Fig. 5C; [0030]: a three-dimensional configuration of a projection surface includes 3D characterization; determine a system geometry, i.e. three-dimensional characterization,  based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C; [0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light; [0047-0048]: the infrared light has the designated pattern; determine three dimensional coordinates based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object).
Sano fails to explicitly disclose: 
light pattern is sparse structured light pattern;
a three-dimensional characterization is a three-dimensional point cloud.
In same field of endeavor, De La Cruz teaches: 
light pattern is sparse structured light pattern ([0056-0057]: sparse-element structured light patterns);
a three-dimensional characterization is a three-dimensional point (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano to include light pattern is sparse structured light pattern; a three-dimensional characterization is a three-dimensional point as taught by De La Cruz. The motivation for doing so would have been to provide a fast and efficient way to establish this correspondence between the projected image and the captured image; to recover as much spatial information as possible from the projection screen and the camera captured image as taught by De La Cruz in paragraphs [0056-0057].
Sano in view of De La Cruz fails to explicitly disclose cloud.
In same filed of endeavor, Shotton teaches point cloud ([0090]: the point cloud model is a 3D model; Fig. 5; [0092]:  depth point in the point cloud 605; [0094]: one depth point in the point cloud; Fig. 6A; [0102]: point P is the point in the point cloud of FIG. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz to include point cloud as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 2, Sano in view of De La Cruz and Shotton discloses the method of claim 1, further comprising: 

generating a flattened surface characterization in accordance with the observer position indication (Sano; [0031-0032]: an input image is a flatten image; [0042]: two-dimensional images; Fig. 9A; [0065]: FIG. 9A is a schematic plan view showing the input image 301; Fig. 11A; [0073]: FIG. 11A is a schematic plan view showing the input image 301 with x and y axis; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: determines the two-dimensional coordinates of the pixels of the input image, i.e. a flattened characterization), the flattened surface characterization comprising two-dimensional points associated with surface positions (Sano; Fig. 9A; Fig. 9B; [0065]: 2D image is viewed from the viewpoint; Fig. 11A-C; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: the two-dimensional coordinates);
respacing two-dimensional points of the flattened surface characterization in accordance with a spacing grid, to produce respaced two-dimensional points (Sano; [0070]: corrects the input image 301 and respaces the input image 301 to be within the area, i.e. a spacing grid, of the screen 355 of the viewed image; [0108]: the setter 210 updates the correction information; Fig. 14A-14C; [0110-0111]: respacing and updating the correction information; [0115]: the two-dimensional coordinates of the pixels of the viewed image corresponding to the three-dimensional coordinates of the projection surface 351); and

Sano in view of De La Cruz and Shotton further discloses a three-dimensional point (De La Cruz; Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated in Fig. 12).
Sano in view of De La Cruz and Shotton further more discloses point cloud (Shotton; [0090]: the point cloud model is a 3D model; Fig. 5; [0092]:  depth point in the point cloud 605; [0094]: one depth point in the point cloud; Fig. 6A; [0102]: point P is the point in the point cloud of FIG. 6A).

Regarding to claim 3, Sano in view of De La Cruz and Shotton discloses the method of claim 2, further comprising:
determining compensated control points in in accordance with the respaced two-dimensional points and the depths for the respaced two-dimensional points (Sano; ([0115]: determines the two-dimensional coordinates of the pixels of the input image 301 
generating an image in accordance with the compensated control points (Sano; [0129]: the corrector 220 generates the corrected image 222 based on location of points and depth values. The projector 120 projects the corrected image 222).
Sano in view of De La Cruz further discloses generating an inverse image (De La Cruz; [0050]: an inverse camera; [0056]: the inverse-pattern mode, two sparse-element structured light patterns, white elements over a black background and its inverse, black elements over a white background, are projected and captured sequentially; [0060]: the sparse inverse structured light patterns; [0075]: left inverse slope)

Regarding to claim 6, Sano in view of De La Cruz and Shotton discloses the method of claim 2,
Sano in view of De La Cruz and Shotton further discloses wherein respacing the two-dimensional points is performed in accordance with a local homography transformation (Shotton; [0117]: depth and the direct transformation from canonical coordinates to depth pixel coordinates in the depth map are determined by pre-computing the homography transformation).


Regarding to claim 8, Sano in view of De La Cruz and Shotton discloses the method of claim 1, wherein the indications of points of the three-dimensional topography in accordance with a grid of control points arranged as input to a warping engine of the projector (Sano; [0031]: an input image with multiple points is corrected by the corrector 220; [0032]: the projector 120 projects the corrected image in accordance with a grid; Fig. 14 A-C; [0112]: the position of the image inside the projection area 357 can be modified as in the corrected image 222 shown in FIG. 14C by changing the rotation parameter; [0115]: the image is projected onto the target object 350 including the projection surface 351 that is non-planar).
Sano in view of De La Cruz and Shotton further discloses wherein the three-dimensional point cloud comprises a point cloud for storing indications of points of a three-dimensional topography (Shotton; [0090]: the point cloud model is a 3D model in which each depth pixel in the depth map is assigned a coordinate in 3D space; Fig. 6A; [0091]: a point cloud model 605 of a hand and portion of an arm; the depth value for a depth pixel in the depth map; Fig. 5; [0092-0093]: depth point in the point cloud 605; [0095]: one of the depth points in the depth cloud 605).


Regarding to claim 9, Sano in view of De La Cruz and Shotton discloses the method of claim 1, wherein the sparse structured light pattern is a pattern of circles, a pattern of rectangles, a pattern of Gaussians, a sinusoidal sequence, or a De Bruijn sequence (De La Cruz; [0056]: sinusoidal and De-Brujin; [0057]:  Gaussians, circles, lines, among others).

Regarding to claim 10, Sano discloses an apparatus (Fig. 1; [0027]: image projector; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]) comprising:
a projector configured to project a sparse structured light pattern as displayed structure light elements (Fig. 1; [0027]: image projector; [0032]: the projector 120 projects the corrected image; [0039]: light projector);
a camera configured to receive an image of the displayed structure light elements ([0057]: the visible light camera 111c acquires the information relating to the position of the viewer; Fig. 8; [0103]: the viewing of the projection surface 351 is assumed to be performed using an imaging device such as a camera; Fig. 18A-18B; [0146]); and 

Sano fails to explicitly disclose: 
light pattern is sparse structured light pattern;
a three-dimensional characterization is a three-dimensional point cloud.
In same field of endeavor, De La Cruz teaches: 
light pattern is sparse structured light pattern ([0056-0057]: sparse-element structured light patterns);
a three-dimensional characterization is a three-dimensional point (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated).

Sano in view of De La Cruz fails to explicitly disclose cloud.
In same filed of endeavor, Shotton teaches point cloud ([0090]: the point cloud model is a 3D model; Fig. 5; [0092]:  depth point in the point cloud 605; [0094]: one depth point in the point cloud; Fig. 6A; [0102]: point P is the point in the point cloud of FIG. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz to include point cloud as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 11, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 11.

Regarding to claim 12, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 12.

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 15.

Regarding to claim 17, the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject 8 is also used to reject claim 17.

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 18.

Regarding to claim 19, Sano discloses a circuit configured to ([0023]: an image processor; Fig. 1; [0026]: an image processor; Fig. 1; [0027]: image projector; [0029]: an integrated circuit; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]):
The rest limitations are similar to claim limitations recited in claim 1 and claim 2. Therefore, same rational used to reject claim 1 and claim 2 are also used to reject claim 19.

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 20. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of De La Cruz (US 20160173841 A1), Shotton (US 20120314031 A1), and further in view of Sawhney (US 20020061131 A1).

Sano in view of De La Cruz and Shotton fails to explicitly disclose wherein determining the depths for the respaced two-dimensional points is performed in accordance with localized plane fitting.
In same field of endeavor, Sawhney teaches wherein determining the depths for the respaced two-dimensional points is performed in accordance with localized plane fitting ([0089]: determine initial depth based on plane fitting; the three steps for the initial depth representation are (i) computing matching scores in an image-disparity volume, (ii) plane fitting in each segment, and (iii) residual disparity computation in each segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz and Shotton to include wherein determining the depths for the respaced two-dimensional points is performed in accordance with localized plane fitting as taught by Sawhney. The motivation for doing so would have been to create a high quality virtual image; improve the quality and speed of local depth map calculations as taught by Sawhney in paragraphs [0016-0017].

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject 7 is also used to reject claim 16.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616